Citation Nr: 1612733	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-36 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Right ear hearing loss disability is attributable to service.


CONCLUSION OF LAW

Right ear hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for right ear hearing loss is granted herein, as explained in detail below.  As such, the Board finds that any error under the VCAA is nonprejudicial.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the purposes of applying the laws administered by VA, impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran served on active duty from July 1969 to July 1973, including service in Vietnam.  He claims he has right ear hearing loss that was incurred in service.  

The Board notes as an initial matter that the Veteran is already service connected for left ear hearing loss and for tinnitus.

The Veteran's DD Form 214 reflects he served as a fire protection specialist, including service in Vietnam, but does not indicate whether he served in combat.  See 38 U.S.C.A. § 1154 (West 2014).  The Veteran reported in his notice of disagreement, however, that while serving in Vietnam, he was a gunner on helicopters when assigned to rescue operations for fire support, fire protection, and rescue assistance.  Also, he reported to a private audiologist in March 2001 that he was exposed to fire in Vietnam from M-60 cannons, M-16 rifles, and rocket launchers.  Regardless as to whether the Veteran served in combat, the Board notes that the M21-1 provides a list of certain military occupations with a high probability of exposure to hazardous noise for which exposure to hazardous noise should be conceded, which list notes a "high probability" for firefighters.  See M21-1, III.iv.4.B.3.d.  Therefore, the Board concedes that the Veteran was exposed to hazardous noise in service.

The Veteran's March 1969 enlistment examination report reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
10
0
5
5
5
5
LEFT
10
5
5
20
35
50

His May 1973 separation examination report reflects pure tone thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
6000
RIGHT
15
15
15
30
50
70
LEFT
15
15
15
15
0
25

As the Veteran's pure tone threshold exceeded 40 decibels at 4000 hertz in the right ear at the time of his separation from service, the Board notes that he met the 38 C.F.R. § 3.385 criteria for a right ear hearing loss disability at separation.


An October 2009 VA audiological examination report reflects pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
35
35
45
90
100
LEFT
35
40
65
75
85

Because the October 2009 VA examination report shows the Veteran's pure tone thresholds in his right ear exceed 40 decibels at 2000, 3000, and 4000 hertz, he continues to meet the criteria for a right ear hearing loss disability.  See 38 C.F.R. § 3.385.

In light of the fact that the Board has conceded exposure to hazardous noise in service, the Veteran is shown to have had right ear hearing loss under 38 C.F.R. § 3.385 at separation from service, and the October 2009 VA examination report shows he continues to meet the criteria for a right ear hearing loss disability, the Board finds that, having resolved all doubt in the Veteran's favor (as explained below), service connection for a right ear hearing loss disability is warranted.

The Board acknowledges that the October 2009 VA examiner noted that it was suspected that the Veteran's pure tone thresholds were essentially switched in error on his separation examination report, such that what appear to be his right ear pure tone thresholds are actually the results for the left ear.  The Board also acknowledges that audiological testing performed in service in February 1971 showed right ear pure tone thresholds all within zero to five decibels.  The Board also acknowledges that audiological testing performed post-service at McClellan AFB in connection with the Veteran's civilian job as a fireman for several years also reflects pure tone thresholds for the right ear below those shown at separation from service.  The Board emphasizes, however, that while an error in the transcription at separation from service may be suspected, the Board is not persuaded that this suspicion is sufficient to bring the evidence out of relative equipoise with regard to whether the right ear pure tone thresholds documented at separation from service were in fact for the right ear or actually the left.  The Board adds that any noise exposure as a fireman post-service did not serve to negate any trauma from hazardous noise exposure in service as a fireman.  Therefore, the Board will resolve all doubt in the Veteran's favor and grant the claim.


ORDER

Entitlement to service connection for right ear hearing loss disability is granted.



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


